UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7228


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSIAH TIONDRA WATSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:10-cr-00200-RBS-DEM-2;
2:16-cv-00397-RBS)


Submitted: August 29, 2019                                  Decided: September 12, 2019


Before GREGORY, Chief Judge, and MOTZ and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Josiah Tiondra Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Josiah Tiondra Watson seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Watson has not made

the requisite showing. * Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED



       *
        Following our decision in United States v. Mathis, 932 F.3d 242 (4th Cir. 2019),
reasonable jurists would not find debatable or wrong the district court’s rejection of
Watson’s argument that Hobbs Act robbery does not qualify as a crime of violence under
18 U.S.C. § 924(c)(3)(A) (2012).

                                              2